Title: From Benjamin Franklin to Richard Price, 9 October 1780
From: Franklin, Benjamin
To: Price, Richard


Dear Sir,
Passy, Oct. 9. 1780
Besides the Pleasure of their Company, I had the great Satisfaction of hearing by your two valuable Friends, & learning from your Letter, that you enjoy a good State of Health. May God continue it as well for the Good of Mankind as for your Comfort. I thank you much for the second Edition of your excellent Pamphlet. I forwarded that you sent to Mr. Dana, he being in Holland.— I wish also to see the Piece you have written as Mr Jones tells me, on Toleration.— I do not expect that your new Parliament will be either wiser or honester than the last. All Projects to procure an Honest one, by Place Bills, &c appear to me vain and Impracticable. The true Cure I imagine is to be found only in rendring all Places unprofitable, and the King too poor to give Bribes & Pensions. Till this is done, which can only be by a Revolution, and I think you have not Virtue enough left to procure one, your Nation will always be plundered; & obliged to pay by Taxes the Plunderers for Plundering & Ruining. Liberty & Virtue therefore join in the Call, Come out of her, my People! I am fully of your Opinion respecting Religious Tests; but tho’ the People of Massachusetts have not in their new Constitution kept quite clear of them; yet if we consider what that People were 100 Years ago, we must allow they have gone great Lengths in Liberality of Sentiment, on religious Subjects; and we may hope for greater Degrees of Perfection when their Constitution some years hence shall be revised. If Christian Preachers had continued to teach as Christ & his Apostles did, without Salaries, and as the Quakers now do, I imagine Tests would never have existed: For I think they were invented not so much to secure Religion itself, as the Emoluments of it.— When a Religion is good, I conceive that it will support itself; and when it cannot support itself, and God does not take care to support, so that its Professors are oblig’d to call for the help of the Civil Power, ’tis a Sign, I apprehend, of its being a bad one. But I shall be out of my Depth if I wade any deeper in Theology, & I will not trouble you with Politicks, nor with News which are almost as uncertain: But conclude with a heartfelt Wish, to embrace you once more, & enjoy your sweet Society in Peace, among our honest, worthy, ingenious Friends at the London.
Adieu
Dr Price
